Citation Nr: 1702584	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO. 13-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


FINDING OF FACT

Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in letters dated August and October 2010 that fully addressed all notice elements, including: information and evidence needed to substantiate a service connection claim, what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and the laws and regulations governing disability ratings and effective dates. Accordingly, no further action is required with respect to the duty to notify.
The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's available service treatment records (STRs), as well all available post-service reports of VA treatment. Moreover, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available, outstanding evidence has been identified.

The Veteran was afforded a VA examination in conjunction with his hearing loss claim in March 2011. Neither the Veteran nor his representative have alleged that the examination is inadequate, and review of the examination report reveals that it is, in fact, adequate in order to issue a decision on the claim decided herein. Indeed, the examination includes an interview with the Veteran, a review of the record, full audiological examination, and provides a medical opinion that is supported by a rationale based upon the foregoing. Therefore, the VA examination is adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Left Ear Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service. Hensley, 5 Vet. App. at 159.

The Veteran is seeking service connection for hearing loss in his left ear, which he believes is a result of his in-service noise exposure. The Veteran has stated that he was part of an assault helicopter unit and was exposed to flight line noise, grenade explosions and gunfire without the proper ear protection. He also stated that he was stationed near another division that fired heavy artillery day and night. Further, he noted that after service, he returned to quieter environments without any hazardous noise. 

As an initial matter, the March 2011 VA audiological examination revealed that the Veteran had a mild-moderately severe, high frequency, sensorineural hearing loss in his left ear. The Veteran's auditory thresholds were 25, 15, 35, 50, 55 decibels in the 500, 1000, 2000, 3000 and 4000 Hertz frequencies, respectively. As such, the first element of service connection claim - a current disability - has been established in this case.

With respect to the second element of a service connection claim, that of in-service incurrence or aggravation of a disease or injury, the Board observes that the Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss in his left ear. The Veteran demonstrated normal hearing in his left ear during audiograms conducted at his pre-enlistment and separation examinations in October 1966 and November 1969, respectively.

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service. In this regard, his DD214 confirms his report of working on flight operations, as it shows his specialty as flight operations and that he received an air medal and a sharpshooter (M-14) badge. As such, the Board finds the Veteran's reports of exposure to flight line noise and perhaps some artillery are consistent with the circumstances of his service. Moreover, the Veteran is competent to testify as to his in-service noise exposure. See 38 C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). As such, despite the absence of complaints or treatment in the service treatment records, the in-service injury requirement is satisfied in this case.

Thus, the remaining inquiry is whether there is a nexus, or link between the Veteran's current left ear hearing loss and his in-service acoustic trauma.

Because hearing loss is not shown for more than 40 years after the Veteran was separated from service, presumptive service connection for hearing loss as a chronic disease, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA treatment records from April 2010 note that the Veteran complained of difficulty hearing in noisy situations. The examiner noted a mild to severe high frequency sensorineural hearing loss, with the right ear being slightly worse. The examiner recommended hearing aids to compensate for the hearing loss but did not provide any other findings. VA issued the Veteran hearing aids in July 2010. These treatment records merely confirm the Veteran's current hearing loss disability and his statements regarding noise exposure during service; an opinion regarding a link between the two, was not provided. 

The Veteran was afforded a VA audiological examination in March 2011 during which the audiologist reviewed the claims and noted the Veteran manifested normal hearing in his left ear at the audiograms conducted at his enlistment and separation examinations. The examiner also interviewed the Veteran and noted his report of military noise exposure from serving in a helicopter assault unit in Vietnam. While the examiner noted that, because of his duties in flight operations, the Veteran had a high probability of excessive noise exposure during service, the examiner opined that the Veteran's current left ear hearing loss was less likely than not related to his military noise exposure. In making this determination, the VA examiner noted that the service treatment records did not show a significant threshold shift in hearing in his left ear when comparing the enlistment and separation physical. The examiner also noted that the Institute of Medicine Report (Noise and Military Service, September 2005) concluded that noise induced hearing loss occurs immediately and that there is no scientific support for delayed onset noise induced hearing loss weeks, months or years after the exposure. 

The March 2011 opinion is considered competent, credible, and probative evidence of record with respect to whether the Veteran's current left ear hearing loss is related to military service, as it is based on a complete review of the record and has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board also finds probative that there is no opposing or contrary medical opinion of record that suggests a nexus between the Veteran's current hearing loss and service. In their appellate brief, the Veteran's representative referred to the opinion of a Dr. A.G. as it relates to hearing loss later in life. Dr. A.G. stated that hearing loss is a sliding scale after exposure to loud noise and the Veteran's current condition is the inevitable result of exposure to noise while in service. The Board reached out to the representative in December 2016 so that he may provide a copy of the opinion, as it was not attached to the brief. In January 2017, the representative submitted a letter noting that Dr. A.G.'s opinion was general in nature and stemmed from a brief written in another veteran's case. The doctor's general opinion was not a direct response to a review of the Veteran's case. An abstract opinion, while possibly persuasive with more information, does not hold much value where the doctor did not review the claims file or examine the Veteran in this case. 

The Board has also considered the Veteran's lay assertions of a nexus between his military service and current hearing loss and notes that the Veteran is competent to report the hearing loss symptoms he has experienced and the noise to which he was exposed in service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to attribute his hearing loss to any instance of his military service, as it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service. 

In this regard, the Board notes that a diagnosis of hearing loss requires clinical evaluation and diagnosis by a medical professional. As a result, the determination as to the presence and etiology of that disability is a complex medical question. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and hearing loss, while the opinion provided in March 2011 took into consideration all the relevant facts, as well as the author's medical expertise. The Veteran asserts that since his right ear hearing loss is service connected, it follows that his left ear should also be service connected. However, the March 2011 examiner opined that the right ear hearing loss was aggravated in service, noting pre-existing hearing loss in the right ear and the separation exam indicated that there was a significant shift in hearing levels in that ear. As such, the Veteran's statements regarding a nexus between his current hearing loss and military service are not considered competent or probative evidence favorable to his claim and are outweighed by the medical opinion provided by the March 2011 VA examiner.

Accordingly, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's current hearing loss and military service has not been established. 

In sum, the Board finds the preponderance of the evidence is against the grant of service connection for left ear hearing loss, as hearing loss is not shown during service, during the first post-service year, or for many years thereafter. In addition, the most competent, credible, and probative evidence weighs against a finding that the Veteran's hearing loss is otherwise related to his military service. Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


